     Case 4:19-cv-00212-MW-MAF Document 251 Filed 02/18/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD, et al.,

             Plaintiffs,

v.                                          CASE NO.: 4:19cv212-MW/MAF

MARK INCH, Secretary of Florida
Department of Corrections, et al.,

          Defendants.
___________________________________/

                      ORDER ADMITTING LORI RIFKIN
                             PRO HAC VICE

      This Court has considered, without hearing, the Motion for Admission Pro

Hac Vice of Lori Rifkin. ECF No. 250. The motion is GRANTED. Ms. Rifkin has

fulfilled the requirements of the Local Rules for admission and is admitted pro hac

vice as counsel for Plaintiffs.

      SO ORDERED on February 18, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge
